Citation Nr: 0028484	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

2.  Entitlement to disability compensation for a right knee 
injury pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to disability compensation for a left knee 
injury pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from December 1994 and January 1999 rating decisions 
of the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in August 1994.  

In the December 1994 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder.  The Board REMANDED the case to the RO in August 
1996 for further development.  While the case was at the RO, 
the veteran filed a claim for compensation for right and left 
knee disabilities under 38 U.S.C.A. § 1151.  The RO denied 
these claims in a January 1999 rating decision and the 
veteran appealed.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
January 1979.  The veteran did not appeal that decision.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a back disorder.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
back disorder is cumulative.


CONCLUSIONS OF LAW

1.  The January 1979 decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, the VA 
may evaluate the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for a back disorder was denied by decision 
of the RO in January 1979.  At that time, the evidence 
included the veteran's claim, the veteran's separation 
examination, the veteran's statements, and a May 1978 
statement from a private medical physician.  At his March 
1953 separation examination, the veteran reported that he 
injured his back in 1948 playing ball and was in cast.  In a 
May 1978 letter, JJ Moore, M.D., stated that the veteran had 
complaints of low back distress with a history of injury to 
the lower back at Fort Sill in 1951 and additional injury in 
1961.  The findings indicated L5 degeneration and narrowing.  
In his statements, the veteran contended that he injured his 
back during basic training at Fort Sill.  At the time of the 
January 1979 rating decision, the RO noted that there was no 
evidence of the alleged back injury in service, and that the 
back was normal at service separation.  That decision is 
final.

Evidence submitted or associated with the claims file since 
the January 1979 denial consists of the veteran's statements 
and hearing testimony, private and VA medical records, and a 
support statement from a friend.  The private and VA medical 
records show complaints of back pain and reference to a back 
injury in 1961.  The veteran reported that he injured his 
back at Fort Sill in May 1951.  In a September 1987 statement 
of support, a friend who served on active duty with the 
veteran stated that the veteran injured his back at Fort Sill 
in May 1951.  
 
The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.   However, to 
the extent that the veteran and his friend contend that he 
has a back disorder that is related to his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and do not bear directly and 
substantially to the claim on appeal and is not material.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), (lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  More importantly, these contentions are 
duplicative of contentions made in connection with his prior 
claim.  This evidence is not new. 

The additional medical records show post-service complaints 
and treatment for a back disorder, and, accordingly, are all 
cumulative of medical evidence of record at the time of the 
January 1979 decision.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Nowhere in the additional medical records is 
there medical opinion linking the veteran's back disorder to 
service.  In any event, none of the evidence submitted since 
the January 1979 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a back disorder.


ORDER

The veteran's petition to reopen his claim for service 
connection for a back disorder is denied.


REMAND

Upon review of the veteran's 1151 claims, the Board observes 
that the VA medical records do not include an 
accident/incident report referring to the collision with 
automated mail cart in April 1998.  The United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a duty to obtain records, such as service medical records, 
necessary to the initial development of the claim.  McCormick 
v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000).  In this 
instance, in order to ensure that all relevant VA records are 
associated with the claims file, the case is REMANDED to the 
RO for the following:

1.  The RO should obtain the 
accident/incident report from the VA 
Medical Center, Little Rock, regarding 
the veteran's collision with the 
automated mail cart on or about April 3, 
1998.

2.  After the requested development has 
been accomplished to the extent 
possible, the RO should again review the 
record.  If the claim is then found to 
be well grounded, the RO should 
undertake all necessary development, to 
include the scheduling of VA 
examination.  After completion of all 
procedures, the case should then be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


